                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF TENNESSEE
                            WESTERN DIVISION

DAVID BISHOP,                              )
                                           )
       Plaintiff,                          )
                                           )
v.                                         )
                                           )              CASE NO. 2:19-cv-02127
                                           )
LG ELECTRONICS USA, INC..;                 )
VGOD, INC.; and NEW AGE                    )
INVESTMENTS OF CORDOVA                     )
LLC d/b/a/ CREATE A CIG                    )
CORDOVA                                    )
                                           )
       Defendants.                         )


                    AMENDED NOTICE OF LIMITED APPEARANCE

       William J. Rieder of the law firm of Spears, Moore, Rebman & Williams, P.C. hereby

enters his appearance as counsel for LG Electronics USA, Inc. (“LGEUSA”) in the above matter.

P. Michael Freed and Marcus T. Strong of the law firm of Lewis Brisbois Bisgaard & Smith,

LLP also will serve as counsel for LG Electronics USA, Inc. and have file a Motion to the Court

for admission pro hac vice. The purpose of this Amended Notice of Limited Appearance is to

inform the Court of the removal of and Barret S. Albritton of the law firm of Spears, Moore,

Rebman & Williams, P.C. as counsel for LGEUSA.

       Respectfully submitted this 20th day of March 2019.
                                   SPEARS,   MOORE,                 REBMAN       &
                                   WILLIAMS, P.C.
601 Market Street, Suite 400
Chattanooga, TN 37402              /s/ William J. Rieder
423.756.7000 (t)                   William J. Rieder
423.756.4801 (f)                   BPR 26551
wjr@srmw.com                       Counsel for LG ELECTRONICS USA, INC.

1180 Peachtree Street, NE, Suite   LEWIS BRISBOIS BISGAARD & SMITH,
2900                               LLP
Atlanta, GA 30309
404.348.8585 (t)                   P. Michael Freed (pro hac vice to be filed)
404.467.8845 (f)                   Georgia Bar No.: 061128
                                   Marcus T. Strong (pro hac vice to be filed)
Michael.Freed@lewisbrisbois.com
                                   Georgia Bar No.: 397186
Marcus.Strong@lewisbrisbois.com    Counsel for LG ELECTRONICS USA, INC.
                      CERTIFICATE OF SERVICE

The undersigned attorney hereby certifies that on March 20, 2019 a true and
correct copy of the foregoing document was forwarded as follows:

☐ By U.S. Mail, postage pre-paid  David Brose, Esq.
                                  Langdon & Emison
                                  911 Main Street
☒ By electronic means through the Lexington, MO 64067
  Court’s ECF System              david@lelaw.com

☐ By U.S. Mail, postage pre-paid  David W. Hill, Esq.
                                  Nahon, Saharovich & Trotz, PLC
                                  488 South Mendenhall Road
☒ By electronic means through the Memphis, TN 38117
  Court’s ECF System              dhill@nstplc.com

☐ By U.S. Mail, postage pre-paid  Albert G. McLean, Esq.
                                  Spicer, Rudstrom, PLLC
                                  119 S. Main Street, Suite 700
☒ By electronic means through the Memphis, TN 38103
  Court’s ECF System              amclean@spicerfirm.com

                                   SPEARS,   MOORE,         REBMAN        &
                                   WILLIAMS, P.C.

                                   /s/ William J. Rieder
                                   William J. Rieder
                                   BPR 26551

                                   Counsel for Defendant LG Electronics USA,
                                   Inc.
